          Case 2:19-cv-14049-JTM Document 7 Filed 07/01/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 KERRY JOSEPH PITRE, JR.                                                         CIVIL ACTION

 VERSUS                                                                             NO. 19-14049

 JERRY P. LARPENTER, ET AL.                                                     SECTION: “H”(3)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and Plaintiff’s objection to the Magistrate

Judge’s Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

        IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous and/or for failing to state a claim on which relief may be granted.

       New Orleans, Louisiana, this 1st day of July, 2020.




                                              __________________________________________
                                              JANE TRICHE MILAZZO
                                              UNITED STATES DISTRICT JUDGE
